DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 21-38 have been considered but are moot in view of modified grounds of rejection necessitated by amendment. Further, the examiner asserts that Hashizume still teaches the amended invention since the limitation covering at least the first surface that includes a rounded edge shape and the semiconductor die with an encapsulation material is not limited to where the same encapsulation is directly contacting the rounded edge shape, the entire boundary of the first surface and the semiconductor die, or limited to any specific chemical composition for encapsulation. Hashizume shows in Fig. 7, the first surface and semiconductor die are covered by a sealing resin encapsulation 40, and the first surface is also covered by a metal encapsulation 22 directly at the rounded edge shape (label 20p in Fig. 7 but see 20r embodiment (Fig. 28) as discussed in previous rejection). See modified rejection below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 25, 29-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10580722. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose/anticipate the subject matter of the pending claims.
Regarding pending claim 21: patent claim 16 discloses a method of making a packaged semiconductor device (semiconductor package) comprising; providing a lead frame with a first surface that includes a rounded edge shape (lead frame with a first surface that includes a geometric shape that provides radial (using BRI, the plain meaning of radial is inferred to comprise rounded/curved/circular/arc ) and uniform concentration of electric fields); mounting a semiconductor die on the first surface of the lead frame (semiconductor die mounted on the lead frame); covering at least the first surface that includes a rounded edge shape and the semiconductor die with an encapsulation material (mold compound formed around the lead frame and semiconductor die).
Patent claims 16, 18 disclose the further subject matter of pending dependent claims 23 and 25 substantially verbatim.
Regarding pending claim 29: patent claim 16 discloses a device comprising: a lead frame (lead frame) with a first surface that includes a rounded edge shape (geometric shape that provides radial and uniform concentration of electric fields); a semiconductor die (semiconductor die) mounted on the first surface of the lead frame; and encapsulation material (mold compound) covering at least the first surface that 
Patent dependent claims 17-20 disclose substantially verbatim subject matter to pending dependent claims 30-33.
Regarding pending claim 34: patent claim 16 discloses a semiconductor package comprising: a lead frame (lead frame) with a first surface that includes a smoothened edge shape (geometric shape that provides radial and uniform concentration of electric fields is deemed to be within the scope of smoothened since a rough shape or sharp shape would not be able to provide the radial and uniform concentration of electric fields); a semiconductor die (semiconductor die) mounted on the lead frame, wherein the semiconductor die is disposed onto the first surface of the lead frame; and encapsulation material (mold compound) covering at least the first surface that includes a rounded edge shape and the semiconductor die (formed around the lead frame and semiconductor die).
Patent dependent claims 17-20 disclose substantially verbatim subject matter to pending dependent claims 35-38.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-27, 29-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashizume US Patent Publication No. 20170179011 (previously cited).
Regarding claim 21. Hashizume discloses a method of making a packaged semiconductor device (Figs: 7, 9, 28, embodiment with curved surface 20r, ¶:210-220) comprising; providing a lead frame (20) with a first surface that includes a rounded edge shape (refer to Fig. 28, top surface edge of the lead frame 20 has curved edge surface 20r); mounting a semiconductor die (semiconductor die 10) on the first surface of the lead frame; covering at least the first surface that includes a rounded edge shape and the semiconductor die with an encapsulation material (sealing resin 40 (encapsulation) covers the frame 20 that comprises curved first surface 20r and the die 10), and a further metal encapsulation 22 covers the curved first surface 20r (see Fig. 28)).
Regarding claim 22:  Hashizume discloses the method of claim 21, wherein in the first surface is created by punching the lead frame to form the rounded edge shape (punching is described as way to form the curved surface, ¶213).
Regarding claim 23: Hashizume discloses The method of claim 21, wherein the lead frame includes a second surface that has an edge that creates high electrical field build up if the second surface is used to mount the semiconductor die (refer to Fig. 7, 9, or 28, bottom corner is sharp edge thus deemed to create high electric field).

Regarding claim 25: Hashizume discloses the method of claim 21, wherein the rounded edge shape provides for a radial and uniform distribution of electric fields (the edge shape is curved (see Fig. 28, item 20r) thus is deemed as providing radial and uniform distribution of electric fields).
Regarding claim 26: Hashizume discloses the method of claim 21, wherein the rounded edge shape is formed by polishing and shaping a sharpened or orthogonal edge (¶218 disclosing using chemical and polishing to make the curved surface).
Regarding claim 27: Hashizume discloses the method of claim 21, wherein the rounded edge shape is formed by a chemical etch to etch away sharp comers (¶218 disclosing using chemical and polishing to make the curved surface).
Regarding claim 29: Hashizume discloses a device (Figs: 7, 9, 28 embodiment with curved surface 20r, ¶:210-220) comprising: a lead frame (20) with a first surface (top surface) that includes a rounded edge shape (curved surface 20r, see Fig. 28); a semiconductor die (Fig. 7, item 10) mounted on the first surface of the lead frame; and encapsulation material (Fig. 7, sealing resin body 40) covering at least the first surface that includes a rounded edge shape and the semiconductor die (sealing resin 40 (encapsulation) covers the frame 20 that comprises curved first surface 20r and the die 10), and a further metal encapsulation 22 directly covers the curved first surface 20r (see Fig. 28)).


Regarding claim 31: Hashizume discloses the semiconductor package of Claim 10, wherein the lead frame includes a second surface with an edge shape that creates high electrical field build up within the device (refer to Figs: 7, 9, 28: bottom right corner of the lead frame on second surface (bottom surface) is sharp/orthogonal thus is a shape that creates high electrical field buildup).
Regarding claim 32: Hashizume discloses the semiconductor package of Claim 31, wherein high electrical field build up is around 1 X 107 V/m (Hashizume discloses the structure of claim 34 thus is deemed capable of a high electrical field build up as claimed). 
Regarding claim 33: Hashizume discloses the semiconductor package of Claim 29, wherein the lead frame is implemented in a flip chip on lead (FOL) package (refer to Fig. 7, the lead frame is bounded in a flip chip style to a mounting substrate 50 thus is deemed within the scope of implemented in a flip chip on lead package).
Regarding claim 34: Hashizume discloses a semiconductor package (Figs: 7, 9, 28 embodiment with curved surface 20r, ¶:210-220) comprising: a lead frame (20) with a first surface (top surface) that includes a smoothened edge shape (curved surface 20r, see Fig. 28); a semiconductor die (Fig. 7, item 10) mounted on the lead frame, wherein the semiconductor die is disposed onto the first surface of the lead frame (Fig. 7, die 10 is disposed on the top surface of the lead frame 20); and encapsulation material (Fig. 7, sealing resin body 40 and metal layer 22) covering at least the first 
Regarding claim 35: Hashizume discloses the semiconductor package of Claim 34, wherein operational voltage in the semiconductor die is around 600V (Hashizume discloses the structure of claim 34 thus is deemed capable of operating around 600V).
Regarding claim 36: Hashizume discloses the semiconductor package of Claim 34, wherein the lead frame includes a second surface with an edge shape that creates high electrical field build up within the device (refer to Figs: 7, 9, 28: bottom right corner of the lead frame on second surface (bottom surface) is sharp/orthogonal thus is a shape that creates high electrical field buildup).
Regarding claim 37: Hashizume discloses the semiconductor package of Claim 34, wherein high electrical field build up is around 1 X 107 V/m (Hashizume discloses the structure of claim 34 thus is deemed capable of a high electrical field build up as claimed). 
Regarding claim 38: Hashizume discloses the semiconductor package of Claim 34, wherein the lead frame is implemented in a flip chip on lead (FOL) package (refer to Fig. 7, the lead frame is bounded in a flip chip style to a mounting substrate 50 thus is deemed within the scope of implemented in a flip chip on lead package).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizume, in view of Koduri US Patent Publication No. 20100295161 (previously cited).
Regarding claim 28: Hashizume discloses the method of claim 21, but is silent with respect to wherein the rounded edge shape is formed by a laser cut.
Koduri teaches a similar method of forming a semiconductor package wherein a curved surface is cut into a lead using a laser cut (¶36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a laser cut to form a rounded edge in Hashizume’s method since it is a known technique for forming a curved (rounded) edge in a lead as taught by Koduri above and thus could be implemented into the method of Hashizume with predictable results and further the laser cut method provides thermomechanical stress no longer peaks at the edges of the lead (¶36). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829